IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

ROBERT M. ROGERS,                    NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D14-0912

FREDDIE LEE JONES and
SHIRLEY A. JONES,

      Appellees.

_____________________________/

Opinion filed February 25, 2015.

An appeal from the Circuit Court for Jackson County.
Shonna Y. Gay, Judge.

Russell N. Parrish of Farmer, Price, Hornsby & Weatherford, L.L.P., Dothan, for
Appellant.

Michelle Blankenship Tagert, Chipley, for Appellees.




PER CURIAM.

      AFFIRMED.

ROBERTS, CLARK, and ROWE, JJ., CONCUR.